 



Exhibit 10.1
Execution Version
 
U.S. $850,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 11, 2007
Among
COVENTRY HEALTH CARE, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
DEUTSCHE BANK SECURITIES INC.,
LEHMAN BROTHERS COMMERCIAL BANK
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers
and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
 
       
SECTION 1.02. Computation of Time Periods
    15  
 
       
SECTION 1.03. Accounting Terms
    15  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    16  
 
       
SECTION 2.01. The Advances and Letters of Credit
    16  
 
       
SECTION 2.02. Making the Advances
    16  
 
       
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    18  
 
       
SECTION 2.04. Fees
    19  
 
       
SECTION 2.05. Optional Termination or Reduction of the Commitments
    20  
 
       
SECTION 2.06. Repayment
    20  
 
       
SECTION 2.07. Interest on Advances
    21  
 
       
SECTION 2.08. Interest Rate Determination
    22  
 
       
SECTION 2.09. Optional Conversion of Advances
    23  
 
       
SECTION 2.10. Prepayments of Advances
    23  
 
       
SECTION 2.11. Increased Costs
    24  
 
       
SECTION 2.12. Illegality
    25  
 
       
SECTION 2.13. Payments and Computations
    25  
 
       
SECTION 2.14. Taxes
    26  
 
       
SECTION 2.15. Sharing of Payments, Etc
    28  
 
       
SECTION 2.16. Evidence of Debt
    29  
 
       
SECTION 2.17. Use of Proceeds
    29  
 
       
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    30  

 i

 



--------------------------------------------------------------------------------



 



         
 
       
SECTION 2.19. Extension of Termination Date
    31  
 
       
SECTION 2.20. Termination of Commitments under Prior Facility
    34  
 
       
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    34  
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    34  
 
       
SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit Issuance
and Commitment Increase
    36  
 
       
SECTION 3.03. Determinations Under Section 3.01
    36  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    37  
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    37  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    39  
 
       
SECTION 5.01. Affirmative Covenants
    39  
 
       
SECTION 5.02. Negative Covenants
    43  
 
       
SECTION 5.03. Financial Covenant
    46  
 
       
ARTICLE VI EVENTS OF DEFAULT
    46  
 
       
SECTION 6.01. Events of Default
    46  
 
       
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    48  
 
       
ARTICLE VII THE AGENT
    49  
 
       
SECTION 7.01. Authorization and Action
    49  
 
       
SECTION 7.02. Agent’s Reliance, Etc
    49  
 
       
SECTION 7.03. Citibank and Affiliates
    50  
 
       
SECTION 7.04. Lender Credit Decision
    50  
 
       
SECTION 7.05. Indemnification
    50  
 
       
SECTION 7.06. Successor Agent
    51  
 
       
SECTION 7.07. Other Agents
    52  
 
       
ARTICLE VIII MISCELLANEOUS
    52  

 ii

 



--------------------------------------------------------------------------------



 



         
SECTION 8.01. Amendments, Etc
    52  
 
       
SECTION 8.02. Notices, Etc
    52  
 
       
SECTION 8.03. No Waiver; Remedies
    54  
 
       
SECTION 8.04. Costs and Expenses
    54  
 
       
SECTION 8.05. Right of Set-off
    55  
 
       
SECTION 8.06. Binding Effect
    55  
 
       
SECTION 8.07. Assignments and Participations
    56  
 
       
SECTION 8.08. Confidentiality
    58  
 
       
SECTION 8.09. Governing Law
    59  
 
       
SECTION 8.10. Execution in Counterparts
    59  
 
       
SECTION 8.11. Jurisdiction, Etc
    59  
 
       
SECTION 8.12. No Liability of the Issuing Banks
    60  
 
       
SECTION 8.13. Patriot Act Notice
    60  
 
       
SECTION 8.14. Waiver of Jury Trial
    61  

Schedules
Schedule I — List of Applicable Lending Offices
Schedule 2.01(b) – Existing Letters of Credit
Schedule 4.01(c) — Required Authorizations and Approvals
Schedule 4.01(f) — Disclosed Litigation
Schedule 4.01(j) — Subsidiaries
Schedule 5.02(a) — Existing Liens
Schedule 5.02(d) — Existing Debt
Exhibits

          Exhibit A   -  
Form of Note
Exhibit B   -  
Form of Notice of Borrowing
Exhibit C   -  
Form of Assignment and Acceptance
Exhibit D-1   -  
Form of Opinion of General Counsel for the Borrower
Exhibit D-2   -  
Form of Opinion of Bass, Berry & Sims PLC

 iii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 11, 2007 (this
“Agreement”) among COVENTRY HEALTH CARE, INC., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and issuers of letters of credit (“Initial Issuing
Banks”) listed on Schedule I hereto and their successors and permitted assigns,
and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined).
     The Borrower, certain lenders and the Agent are parties to the Credit
Agreement dated as of June 30, 2005 (the “Prior Facility”). Subject to the terms
and conditions hereof, the parties wish to amend and restate the Prior Facility.
     Accordingly, the parties hereto agree that, effective as of the Effective
Date, the Prior Facility shall be amended and restated in its entirety to read
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications.
     “Anniversary Date” has the meaning specified in Section 2.19(a).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 



--------------------------------------------------------------------------------



 



          Public Debt Rating   Applicable Margin S&P/Moody’s/Fitch   for
Eurodollar Rate Advances
Level 1
BBB+/Baa1/BBB+ or above
    0.350 %
 
       
Level 2
BBB/Baa2/BBB
    0.400 %
 
       
Level 3
BBB-/Baa3/BBB-
    0.550 %
 
       
Level 4 BB+/ Ba1/BB+
    0.750 %
 
       
Level 5
Lower than Level 4
    1.000 %

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s/Fitch   Percentage
Level 1
BBB+/Baa1/BBB+ or above
    0.080 %
 
       
Level 2
BBB/ Baa2/BBB
    0.100 %
 
       
Level 3
BBB-/ Baa3/BBB-
    0.125 %
 
       
Level 4
BB+/ Ba1/BB+
    0.150 %
 
       
Level 5
Lower than Level 4
    0.200 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

2



--------------------------------------------------------------------------------



 



     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01(a).
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, to the extent such obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consent Date” has the meaning specified in Section 2.19(a).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Debt (including the Advances), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash stock-based
compensation expense and (f) any extraordinary or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), and minus, to the extent

3



--------------------------------------------------------------------------------



 



included in the statement of such Consolidated Net Income for such period, the
sum of (i) any extraordinary or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on sales of assets outside of the
ordinary course of business) and (ii) all non-cash items increasing Consolidated
Net Income for such period (other than any such non-cash item to the extent that
it will result in the receipt of cash payments in any future period). For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) with respect to any determination
of the Consolidated Leverage Ratio, (i) if at any time during such Reference
Period the Borrower or any of its Subsidiaries shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any of its Subsidiaries shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or results in a Person becoming a Subsidiary of
the Borrower and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
sale, lease, transfer or other disposition of property or series of related
sales, leases, transfers or other dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $25,000,000.
     “Consolidated Leverage Ratio” means, as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or other distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under this
Agreement or the Notes) or (other than in the case of any such Subsidiary that
is an HMO Subsidiary or an Insurance Subsidiary) requirement of law applicable
to such Subsidiary.
     “Consolidated Net Worth” means, at any date, the consolidated shareholders’
equity of the Borrower and its Subsidiaries, determined on a consolidated basis
as of such date.
     “Consolidated Total Debt” means, at any date, the aggregate principal
amount of all Debt of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 6.01(d) only, all obligations of such Person in
respect of Hedge Agreements. The Debt of any Person shall include the Debt of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt expressly provide that such Person is not
liable therefor.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 4.01(f).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and each Issuing Bank (such
approval not to be unreasonably withheld or delayed) and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 8.07, the Borrower, such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.

5



--------------------------------------------------------------------------------



 



     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Screen (or any successor

6



--------------------------------------------------------------------------------



 



page) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period. If the Reuters LIBOR01 Screen
(or any successor page) is unavailable, the Eurodollar Rate for any Interest
Period for each Eurodollar Rate Advance comprising part of the same Borrowing
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extending Commitments” has the meaning specified in Section 2.19(b).
     “Extending Lender” has the meaning specified in Section 2.19(a).
     “Facility” means the Revolving Credit Facility or the Letter of Credit
Facility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fitch” means Fitch Investor’s Service, Inc.

7



--------------------------------------------------------------------------------



 



     “GAAP” has the meaning specified in Section 1.03.
     “Guarantee Obligation” means, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Debt, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “HIPAA” collectively, the Health Insurance Portability and Accountability
Act of 1996, as amended, and any successor statute thereto, as interpreted by
the rules and regulations thereunder, all as the same may be in effect from time
to time. References to sections of HIPAA shall be construed also to refer to any
successor sections.
     “HMO” any Person licensed as a health maintenance organization or similar
organization by a Governmental Authority having jurisdiction over such Person.
     “HMO Regulations” all requirements of law applicable to any HMO Subsidiary
(other than provisions of the organizational or governing documents of such HMO
Subsidiary)

8



--------------------------------------------------------------------------------



 



under federal or state law and any regulations, orders and directives
promulgated or issued pursuant to the foregoing, including regulations regarding
total statutory capital levels.
     “HMO Regulator” any governmental authority charged with administration,
oversight or enforcement of an HMO Regulation, whether primarily, secondarily or
jointly.
     “HMO Subsidiary” means any Subsidiary of the Borrower that is an HMO.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing and Extending Lender” has the meaning specified in
Section 2.19(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Indemnified Taxes” means Taxes that arise from any payment made hereunder
or under the Notes or any other documents to be delivered hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, the Loan Documents.
     “Indentures” means (a) the Indenture, dated as of January 28, 2005, between
the Borrower and U.S. Bank National Association, successor to Wachovia Bank,
National Association, as trustee, in connection with the issuance of the
Borrower’s 5 7/8% senior notes due 2012, (b) the Indenture, dated as of
January 28, 2005, between the Borrower and U.S. Bank National Association,
successor to Wachovia Bank, National Association, as trustee, in connection with
the issuance of the Borrower’s 61/8% senior notes due 2015, and (c) the
Indenture, dated as of March 20, 2007, between the Borrower and The Bank of New
York, as trustee, in connection with the issuance of the Borrower’s 5.95% senior
notes due 2017.
     “Information Memorandum” means the information memorandum dated June 15,
2007 used by the Agent in connection with the syndication of the Commitments.
     “Initial Lenders” means the initial Lenders named herein.
     “Insurance Regulations” all requirements of law applicable to any Insurance
Subsidiary (other than provisions of the organizational or governing documents
of such Insurance Subsidiary) under federal or state law and any regulations,
orders and directives promulgated or issued pursuant to the foregoing, including
regulations regarding total statutory capital levels.
     “Insurance Regulator” any governmental authority charged with the
administration, oversight or enforcement of an Insurance Regulation, whether
primarily, secondarily or jointly.
     “Insurance Subsidiary” means any Subsidiary of the Borrower that is doing
business or is licensed under Insurance Regulations to offer and sell indemnity
health and life insurance (or required to so qualify or to be so licensed).
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the

9



--------------------------------------------------------------------------------



 



date of the Conversion of a Base Rate Advance into such Eurodollar Rate Advance
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (c) of this definition, nine or twelve months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any scheduled principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) the Borrower shall not be entitled to select an Interest Period having
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender has notified the Agent of such Lender’s approval of such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of such
Interest Period shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing or notice of Conversion as the
desired alternative to an Interest Period of nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuing Bank” means an Initial Issuing Bank or any Lender designated as an
“Issuing Bank” hereunder by written notice to such effect to the Agent by the
Borrower and such

10



--------------------------------------------------------------------------------



 



Lender so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office (which information shall be recorded by the Agent in
the Register), and their respective successors as Issuing Banks hereunder.
     “L/C Cash Collateral Account” means an interest-bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18, each New
Lender that shall become a party hereto pursuant to Section 2.19, and each
Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and their specified Subsidiaries in (a) the amount set forth
opposite such Issuing Bank’s name on Schedule I hereto or (b) in the notice
designating such Issuing Bank as an Issuing Bank hereunder, in each case as such
amount may be reduced prior to such time pursuant to Section 2.05 and from time
to time by the Available Amount of any outstanding Letter of Credit issued by
any other Issuing Bank.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $100,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.
     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
encumbrance on title to real property that secures debt.
     “Loan Documents” means, collectively, this Agreement, the Notes and each
certificate, agreement or document executed by the Borrower and delivered to the
Agent or any Lender in connection with the foregoing.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

11



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) the rights and remedies of the Agent or the
Lenders under the Loan Documents.
     “Material HMO Subsidiary” means any HMO Subsidiary that is also a Material
Subsidiary.
     “Material Insurance Subsidiary” means any Insurance Subsidiary that is also
a Material Subsidiary.
     “Material Subsidiary” means, at any date, a Subsidiary of the Borrower
having (a) assets in an amount equal to at least 5% of the amount of total
Consolidated assets of the Borrower and its Subsidiaries as of the last day of
the most recent fiscal quarter of the Borrower for which financial statements of
the Borrower have been furnished pursuant to Section 5.01(i) or (b) revenues in
an amount equal to at least 5% of the amount of total Consolidated revenues of
the Borrower and its Subsidiaries for the twelve-month period ending on such
date.
     “Medicaid Regulations” means, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by said Title XIX, (b) all
applicable provisions of all federal rules promulgated pursuant to or in
connection with the statutes described in clause (a) above and all federal
administrative, reimbursement and other guidelines of all governmental
authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above; (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above, and (d) all applicable
provisions of all rules, regulations, manuals and orders of all governmental
authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all governmental authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (b) above.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “New Lenders” means, for purposes of Section 2.19, an Assignee, approved by
the Agent (which approval shall not be unreasonably withheld), that the Borrower
has requested to become a Lender hereunder pursuant to Section 2.19(c).

12



--------------------------------------------------------------------------------



 



     “New Termination Date” has the meaning specified in Section 2.19(a).
     “Non-Extending Lender” has the meaning specified in Section 2.19(a).
     “Note” means a promissory note of the Borrower payable to the order of a
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets
Control.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Proposed Additional Commitment” has the meaning specified in
Section 2.19(a).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P, Moody’s or Fitch, as the case may be, for any class
of non-credit-enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency (but not lower than the rating,
if any, assigned to the Facilities by such agency). For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P, Moody’s and Fitch shall each fall
within different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the middle rating; (d) if the ratings established by S&P,
Moody’s and Fitch shall fall within different levels and two of such ratings
fall within the same level (the “majority level”), the Applicable Margin and
Applicable Percentage shall be based on the majority level; (e) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (f) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference herein to

13



--------------------------------------------------------------------------------



 



the Public Debt Rating announced by S&P, Moody’s or Fitch, as the case may be,
shall refer to the then equivalent rating by S&P, Moody’s or Fitch, as the case
may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.
     “Reference Banks” means Citibank and JPMorgan Chase Bank, N.A.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time. For purposes of this definition, the
Available Amount of each Letter of Credit shall be considered to be owed to the
Lenders ratably in accordance with their respective Revolving Credit
Commitments.
     “Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer or Vice President, Business Development of the Borrower, but
in any event, with respect to financial matters, the Chief Financial Officer or
Vice President, Business Development of the Borrower.
     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth as such Lender’s
“Revolving Credit Commitment” in such Assumption Agreement or (c) if such Lender
has entered into any Assignment and Acceptance, the amount set forth as such
Lender’s “Revolving Credit Commitment” in the Register maintained by the Agent
pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05. The aggregate amount of the Revolving Credit Commitments on the
Effective Date is $850,000,000.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued

14



--------------------------------------------------------------------------------



 



and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such limited liability company,
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries. Unless otherwise qualified, all references in
this Agreement to a “Subsidiary” or “Subsidiaries” shall refer to a Subsidiary
of the Borrower.
     “Termination Date” means, for any Lender, the earlier of (a) July 11, 2012,
subject to extension as provided in Section 2.19 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Revolving Credit Commitment” means, with respect to each Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of the aggregate Available Amount of all the
Letters of Credit outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”). In the event that
any Accounting Change (as defined below) shall occur and such change results in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such

15



--------------------------------------------------------------------------------



 



Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
     SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an amount not to exceed at
any time such Lender’s Unused Revolving Credit Commitment. Each Borrowing shall
be in an aggregate amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof and shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a).
     (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date in an aggregate Available Amount (i) for all Letters of Credit issued by
each Issuing Bank not to exceed at any time the lesser of (x) the Letter of
Credit Facility at such time and (y) such Issuing Bank’s Letter of Credit
Commitment at such time and (ii) for each such Letter of Credit not to exceed an
amount equal to the aggregate Unused Revolving Credit Commitments of the Lenders
at such time. Each Letter of Credit shall be for an amount of $50,000 or more.
No Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of
(x) the date that is one year after the date of issuance thereof; provided that
any Letter of Credit which provides for automatic one-year extension(s) of such
expiration date shall be deemed to comply with the foregoing requirement if the
Issuing Bank has the unconditional right to prevent any such automatic extension
from taking place or (y) five Business Days prior to the Termination Date.
Within the limits referred to above, the Borrower may request the issuance of
Letters of Credit under this Section 2.01(b), repay any Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Each letter of credit
listed on Schedule 2.01(b) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender or each Affiliate of a Lender that is an
issuer of such a Letter of Credit shall, for purposes of Section 2.03, be deemed
to be an Issuing Bank for each such letter of credit, provided than any renewal
or replacement of any such letter of credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.
     SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 12:00 Noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 10:00 A.M. (New York

16



--------------------------------------------------------------------------------



 



City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
each Lender prompt notice thereof by telecopier. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing or by telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 12:00
Noon (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 8.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than seven separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing under a Facility under which such Lender has a
Commitment that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

17



--------------------------------------------------------------------------------



 



          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in writing
or by telecopier, specifying therein the requested (A) date of such issuance
(which shall be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than the
earlier of the Termination Date or one year after the date of issuance thereof;
provided that any Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the Issuing Bank has the unconditional right to prevent
any such automatic extension from taking place, and each Issuing Bank hereby
agrees to exercise such right to the extent necessary to prevent any such Letter
of Credit from being outstanding after the Termination Date), (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such customary application and agreement
for letter of credit as such Issuing Bank may specify to the Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the aggregate amount available to be drawn under such
Letter of Credit. The Borrower hereby agrees to each such participation. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such

18



--------------------------------------------------------------------------------



 



Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Section 2.18, by an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of an Advance, which shall be a Base
Rate Advance, in the amount of such draft. Each Issuing Bank shall give prompt
notice (and such Issuing Bank will use its commercially reasonable efforts to
deliver such notice within one Business Day) to the Borrower and the Agent of
each drawing under any Letter of Credit issued by it. Upon written demand by
such Issuing Bank, with a copy of such demand to the Agent, each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Issuing Bank, by deposit to the Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Promptly after receipt thereof, the
Agent shall transfer such funds to such Issuing Bank. Each Lender agrees to fund
its Ratable Share of such outstanding Advance on (i) the Business Day on which
demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute
an Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a commitment fee on the average daily
amount of such Lender’s Unused Revolving Credit Commitment from the date hereof
in the case of each Initial Lender and from the effective date specified in the
Assumption Agreement or in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the

19



--------------------------------------------------------------------------------



 



Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing September 30, 2007, and on the
Termination Date.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2007, and on the Termination Date, and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to
Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as have been agreed between the Borrower and the Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Revolving Credit Commitments or the Unissued Letter of Credit
Commitments, provided that each partial reduction of a Facility (i) shall be in
the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) with respect to the Revolving Credit Facility, shall be
made ratably among the Lenders in accordance with their Commitments.
          SECTION 2.06. Repayment. (a) Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.
          (b) Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

20



--------------------------------------------------------------------------------



 



     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

21



--------------------------------------------------------------------------------



 



          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above, as
applicable, and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the maturity of the Advances
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances under any
Facility, the Lenders owed at least 51% of the aggregate principal amount
thereof notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended and such Lenders have
determined that the circumstances causing such suspension no longer exist and
the Agent shall so notify the Borrower.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest

22



--------------------------------------------------------------------------------



 



Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.
          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances:
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each outstanding Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice
at least two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 12:00 Noon (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

23



--------------------------------------------------------------------------------



 



          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or agreeing to issue or
of issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.14 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be presumed correct for all purposes, absent
manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of this type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrower shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or the issuance or maintenance of or participation in the
Letters of Credit. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be presumed correct for all purposes, absent
manifest error.
          (c) Notwithstanding anything to the contrary in this Section 2.11, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than ninety days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such ninety-day period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Advances and all other amounts payable hereunder.

24



--------------------------------------------------------------------------------



 



          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurodollar Rate Advances or to Convert Advances into Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the

25



--------------------------------------------------------------------------------



 



actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
presumed correct for all purposes, absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, imposed on such Lender or the Agent (as the case may be) as a result of a
present or former connection between such Lender or the Agent and the
jurisdiction of the governmental authority imposing such tax or any political
subdivision thereof or taxing authority thereof or therein (other than any such
connection arising solely from such Lender or the Agent having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any of the Notes) (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from

26



--------------------------------------------------------------------------------



 



any payment made hereunder or under the Notes or any other documents to be
delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or the Notes or
any other documents to be delivered hereunder (hereinafter referred to as “Other
Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including, without limitation, taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term “Taxes” shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of

27



--------------------------------------------------------------------------------



 



information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) If the Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided, that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such governmental authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          (h) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each

28



--------------------------------------------------------------------------------



 



Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered provided further
that, so long as the maturity of the obligations under this Agreement and the
Notes shall not have been accelerated, any excess payment received by any Lender
shall be shared on a pro rata basis only with other Lenders. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) for
refinancing of the Prior Facility and for general corporate purposes of the
Borrower and its Subsidiaries, including commercial paper backstop and
acquisition financing.

29



--------------------------------------------------------------------------------



 



          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time but in any event not more than once in any
calendar year prior to the Termination Date, by notice to the Agent, request
that the aggregate amount of the Revolving Credit Commitments be increased by an
amount of at least $10,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $1,000,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the conditions set forth in
Section 3.02 shall have been satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of

30



--------------------------------------------------------------------------------



 



counsel for the Borrower (which may be in-house counsel), in substantially the
form of Exhibit D hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d) and in Section 3.02, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.
          (e) On the Increase Date, if any Advances are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 8.04(c)) prepay Advances of all or
certain of the Lenders such that, after giving effect thereto, the Advances
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Revolving Credit
Commitments. On and after each Increase Date, the Ratable Share of each Lender’s
participation in Letters of Credit and Advances from draws under Letters of
Credit shall be calculated after giving effect to each such Commitment Increase.
          SECTION 2.19. Extension of Termination Date.
          (a) The Borrower may, by notice to the Agent (which shall promptly
notify the Lenders) not less than 45 days and not more than 90 days prior to
each of the first and second anniversaries of the Effective Date (each
anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s Termination Date to the date (the “New Termination Date”) that is one
year after the then Termination Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Agent given no later than the date
(the “Consent Date”) that is 20 days prior to the relevant Anniversary Date
(provided that, if such date is not a Business Day, the Consent Date shall be
the next succeeding Business Day), advise the Agent as to:
     (i) whether such Lender agrees to such extension of its Termination Date
(each Lender so agreeing to such extension being an “Extending Lender”); and
     (ii) only if such Lender is an Extending Lender, whether such Lender also
irrevocably offers to increase the amount of its Revolving Credit Commitment in
connection with the replacement of one or more Non-Extending Lenders (each
Lender so offering to increase its Revolving Credit Commitment being an
“Increasing and Extending Lender” as well as an Extending Lender) and, if so,
the amount of the

31



--------------------------------------------------------------------------------



 



additional Commitment such Lender so irrevocably offers to assume hereunder
(such Lender’s “Proposed Additional Commitment”).
Each Lender that determines not to extend its Termination Date (a “Non-Extending
Lender”) shall notify the Agent (which shall notify the Lenders) of such fact
promptly after such determination but in any event no later than the Consent
Date, and any Lender that does not advise the Agent in writing on or before the
Consent Date shall be deemed to be a Non-Extending Lender and (without limiting
the Borrower’s rights under Section 2.19(c)) shall have no liability to the
Borrower in connection therewith. The election of any Lender to agree to such
extension shall not obligate any other Lender so to agree. The Agent shall
notify the Borrower of each Lender’s determination under this Section 2.19(a) no
later than the date 15 days prior to the relevant Anniversary Date (or, if such
date is not a Business Day, on the next preceding Business Day).
     (b) (i) If all of the Lenders are Extending Lenders, then, effective as of
the Consent Date, the Termination Date of each Lender shall be extended to the
New Termination Date as provided in Section 2.19(b)(ii)(1), and the respective
Revolving Credit Commitments of the Lenders will not be subject to change at
such Consent Date pursuant to this Section 2.19.
     (ii) If and only if the sum of (x) the aggregate amount of the Revolving
Credit Commitments of the Extending Lenders (that are not Increasing and
Extending Lenders) plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing and Extending Lenders (such sum, the “Extending
Commitments”) shall be equal to at least 50% of the then total Revolving Credit
Commitments, then:
     (1) effective as of the Consent Date, the Termination Date of each
Extending Lender shall be extended to the New Termination Date;
     (2) the Borrower shall (so long as no Default shall have occurred and be
continuing) have the right, but not the obligation, during the period commencing
on the Consent Date and ending on the immediately succeeding Anniversary Date to
replace each Non-Extending Lender as a party to this Agreement in accordance
with Section 2.19(c); and
     (3) the Agent shall notify the Issuing Banks of the New Termination Date
and the Lenders whose Termination Dates are the New Termination Date, and each
Issuing Bank, acting in its sole discretion, shall determine whether it shall
elect to extend its Termination Date to the New Termination Date and shall so
notify the Agent, at which time such Issuing Bank’s obligation to issue Letters
of Credit pursuant to Section 2.03 shall be extended to the date that is 30 days
prior to the New Termination Date.
     (iii) If neither of the conditions specified in clause (i) or clause
(ii) of this Section 2.19(b) is satisfied, then neither the Termination Date nor
the Commitment of any Lender will change pursuant to this Section 2.19 on such
Consent Date, and the

32



--------------------------------------------------------------------------------



 



Borrower will not have the right to take any of the actions specified in Section
2.19(b)(ii)(2).
          (c) Replacement by the Borrower of Non-Extending Lenders pursuant to
Section 2.19(b)(ii)(2) shall be effected as follows (certain terms being used in
this Section 2.19(c) having the meanings assigned to them in Section 2.19(d)) on
the relevant Assignment Date:
     (i) the Assignors shall severally assign and transfer to the Assignees, and
the Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Revolving Credit Commitments) hereunder and under the Notes;
     (ii) each Assignee shall pay to the Agent, for account of the Assignors, an
amount equal to such Assignee’s Share of the aggregate outstanding principal
amount of the Advances then held by the Assignors; and
     (iii) the Borrower shall pay to the Agent, for account of the Assignors,
all interest, fees and other amounts (other than principal of outstanding
Advances) then due and owing to the Assignors by the Borrower hereunder
(including, without limitation, payments due such Assignors, if any, under
Sections 2.11, 2.14 and 8.04).
The assignments provided for in this Section 2.19(c) shall be effected on the
relevant Assignment Date in accordance with Section 8.07 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Revolving Credit Commitment hereunder (which, if such
Assignee was a Lender hereunder immediately prior to giving effect to such
assignment, shall be in addition to such Assignee’s existing Revolving Credit
Commitment) in an amount equal to the amount of its Assumed Commitment. Upon any
such termination or assignment, each Assignor shall cease to be a party hereto
to the extent of its assignment but shall continue to be obligated under
Section 7.05 and be entitled to the benefits of Section 8.04, as well as to any
fees and other amounts accrued for its account under Sections 2.04, 2.11 or 2.14
and not yet paid.
          (d) For purposes of this Section 2.19 the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
          “Assigned Commitments” means the Commitments of Non-Extending Lenders
to be replaced pursuant to Section 2.19(b)(ii)(2).
          “Assignees” means, at any time, Increasing and Extending Lenders and,
if the Assigned Commitments exceed the aggregate amount of the Proposed
Additional Commitments, one or more New Lenders.
          “Assignment Date” means the relevant Anniversary Date or such earlier
date as shall be acceptable to the Borrower, the relevant Assignors, the
relevant Assignees and the Agent.

33



--------------------------------------------------------------------------------



 



          “Assignors” means, at any time, the Non-Extending Lenders to be
replaced by the Borrower pursuant to Section 2.19(b)(ii)(2).
          The “Assumed Commitment” of each Assignee shall be determined as
follows:
          (a) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
and Extending Lender shall be equal to (x) the aggregate amount of the Assigned
Commitments multiplied by (y) a fraction, the numerator of which is equal to
such Increasing and Extending Lender’s Commitment as then in effect and the
denominator of which is the aggregate amount of the Commitments of all
Increasing and Extending Lenders as then in effect; and (ii) no New Lender shall
be entitled to become a Lender hereunder pursuant to Section 2.19(c) (and,
accordingly, each New Lender shall have an Assumed Commitment of zero).
          (b) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing and Extending Lenders shall be less than or equal to the
aggregate amount of the Assigned Commitments, then: (i) the amount of the
Assumed Commitment of each Increasing and Extending Lender shall be equal to
such Increasing and Extending Lender’s Proposed Additional Commitment; and
(ii) the excess, if any, of the aggregate amount of the Assigned Commitments
over the aggregate amount of the Proposed Additional Commitments shall be
allocated among New Lenders in such a manner as the Borrower and the Agent may
agree.
          (c) “Share” means, as to any Assignee, a fraction the numerator of
which is equal to such Assignee’s Assumed Commitment and the denominator of
which is the aggregate amount of the Assumed Commitments of all the Assignees.
          SECTION 2.20. Termination of Commitments under Prior Facility.
Simultaneously with the Effective Date and the repayment of the loans under the
Prior Facility, the Revolving Credit Commitments and the Term Loan Commitments
(each as defined in the Prior Facility) shall be terminated in whole and
replaced with the Revolving Credit Commitments of the Lenders hereunder.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
          (a) There shall have occurred no Material Adverse Change since
December 31, 2006.
          (b) All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that

34



--------------------------------------------------------------------------------



 



restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.
          (c) The Borrower, through the Agent, shall have notified the Agent and
each Lender in writing as to the proposed Effective Date.
          (d) The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) that the Borrower is obligated to pay on or before the Effective Date
pursuant to the terms of this Agreement.
          (e) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, excluding however, representations and
warranties made as of specified earlier date, which shall remain true and
correct as of such earlier date; and
     (ii) No event has occurred and is continuing that constitutes a Default.
          (f) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents.
     (iv) A favorable opinion of Thomas C. Zielinski, General Counsel of the
Borrower, and a favorable opinion of Bass, Berry & Sims PLC, counsel for the
Borrower, substantially in the form of Exhibits D-1 and D-2 hereto,
respectively, and as to such other matters as any Lender through the Agent may
reasonably request.
     (v) A favorable opinion of Chadbourne & Parke LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
          (g) The required lenders pursuant to the Prior Facility shall have
waived, pursuant to a waiver agreement reasonably satisfactory to the Agent and
the Required Lenders,

35



--------------------------------------------------------------------------------



 



the provisions of Sections 2.05 and 2.10 of the Prior Facility, to the extent
that the same require prior notice of the termination and/or reduction of the
commitments thereunder and/or prepayment of the advances outstanding thereunder
and ratable reduction of such commitments and application of prepayments, in
order to facilitate the termination of the commitments of any lender(s) under
the Prior Facility to the extent that such commitments have not been superseded
and replaced by the Commitments of such lender(s) under this Agreement, as more
particularly provided in Section 3.01(h).
          (h) To the extent that the commitment(s) of any lender(s) under the
Prior Facility have not been superseded and replaced by Commitment(s) of such
lender(s) under this Agreement, such commitment(s) under the Prior Facility
shall have been terminated simultaneously with the occurrence of the Effective
Date, and the loans outstanding under the Prior Facility shall have been repaid
or shall simultaneously be repaid or refinanced through a Borrowing hereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit
Issuance and Commitment Increase.
          (a) The obligation of each Lender to make an Advance on the occasion
of each Borrowing (other than pursuant to Section 2.03(c)), the obligation of
each issuing Bank to issue, extend or renew a Letter of Credit and each
Commitment Increase shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, such
issuance or the applicable Increase Date (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, request for Commitment Increase and the acceptance by the Borrower of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing, such issuance or such Increase
Date such statements are true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings or issuances, the representations set forth in the
last sentence of subsection (e) thereof) are correct on and as of such date,
before and after giving effect to such Borrowing, such issuance, such Commitment
Increase and to the application of the proceeds therefrom, as though made on and
as of such date, excluding, however, representations and warranties made as of
specified earlier date, which shall remain true and correct as of such earlier
date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default; and
          (b) The Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory

36



--------------------------------------------------------------------------------



 



to the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Borrower, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto. The Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
          (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s certificate of incorporation or by-laws or
(ii) law or any material contractual restriction binding on or affecting the
Borrower.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, except for those
authorizations, approvals, actions, notices and filings listed on Schedule
4.01(c) hereto, all of which have been duly obtained, taken, given or made and
are in full force and effect.
          (d) This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
          (e) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2006, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2007, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at March 31, 2007, and said statements of
income and cash flows for the three months then ended, to year-end audit

37



--------------------------------------------------------------------------------



 



adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2006, there has been no Material Adverse Change.
          (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect (other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”)) or (ii) purports to
materially and adversely affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there has been no material adverse change in the status, or in the
financial effect on the Borrower and its Subsidiaries taken as a whole, of the
Disclosed Litigation from that described on Schedule 4.01(f) hereto.
          (g) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System (the
“Board”)), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of any Regulation of the Board, including
Regulations T, U or X.
          (h) The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
          (i) Neither the Information Memorandum nor any other final written
information, exhibit or report furnished by or on behalf of the Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained, as of the
respective dates thereof, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein, taken as a
whole, not misleading. The projections and pro forma financial information
contained in the material referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
          (j) Except as disclosed to the Agent by the Borrower in writing from
time to time after the Closing Date, Schedule 4.01(j) sets forth the name and
jurisdiction of incorporation of each Subsidiary of the Borrower and, as to each
such Subsidiary, the percentage of each class of capital stock owned by any the
Borrower and its Subsidiaries and whether such Subsidiary is an HMO Subsidiary
or an Insurance Subsidiary.
          (k) The Borrower and each of its Subsidiaries has filed or caused to
be filed all Federal and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its

38



--------------------------------------------------------------------------------



 



property and all other taxes, fees or other charges imposed on it or any of its
property by any governmental authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Subsidiary). No tax Lien has been filed and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with applicable
requirements of ERISA, Environmental Laws, HIPAA, Medicaid Regulations, HMO
Regulations, Insurance Regulations and the Patriot Act, except to the extent
that failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim (i) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (ii) if a failure to pay or
discharge the same, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, such insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates; provided, however, that the Borrower and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates and to the extent consistent with prudent business
practice.
          (d) Preservation of Corporate Existence, Etc. (i) Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
organizational existence and (ii) take, and cause each of its Subsidiaries to
take, all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business (including all
licenses and certifications required pursuant to any HMO Regulations or
Insurance Regulations, all certifications and authorizations necessary to ensure
that each of the Borrower’s HMO

39



--------------------------------------------------------------------------------



 



Subsidiaries and Insurance Subsidiaries is eligible for all reimbursements
available under HMO Regulations and Insurance Regulations to the extent
applicable to HMOs and insurance companies of their type and the products
provided by them, and all material licenses, permits, authorizations and
qualifications required under HMO Regulations and Insurance Regulations in
connection with the ownership or operation of HMOs and insurance companies),
except (x) in each case, as otherwise permitted by Section 5.02(b), (y) the
Borrower may permit the dissolution and winding-up of any of its Subsidiaries if
such Subsidiary has no material assets, engages in no material business and has
no material activities other than activities related to the maintenance of its
existence and good standing and (z) in the case of clause (i) above as to
Subsidiaries and except in the case of clause (ii) above, to the extent that
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (e) Visitation Rights. At any reasonable time and from time to time
upon reasonable prior notice and during normal business hours, permit the Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants. During the course of the aforementioned examinations, visits and
discussions, representatives of the Agent and the Lenders may encounter
individually identifiable healthcare information or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). Unless otherwise required by law, the Agent and the
Lenders, and their respective representatives, shall not disclose, compile,
aggregate, remove from the properties of the Borrower or any of its Subsidiaries
or record in any manner any Confidential Healthcare Information, and shall not
require the Borrower or any of its Subsidiaries to violate any laws, regulations
or ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, the Health Insurance Portability and
Accountability Act of 1996, as amended, and the rules and regulations
promulgated thereunder.
          (f) Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
          (g) Maintenance of Properties, Etc. Except to the extent that a
failure to do so could not reasonably be expected to have a Material Adverse
Effect, maintain and preserve, and cause each of its Subsidiaries to maintain
and preserve, all of its properties that are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
          (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than transactions that are not
material to the Borrower and its Subsidiaries on a Consolidated basis and
transactions between or among the Borrower and its Subsidiaries) on terms that
are fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate.

40



--------------------------------------------------------------------------------



 



          (i) Reporting Requirements. Furnish to the Lenders through the Agent:
     (i) as soon as available and in any event within 10 days after the date the
Company is required to file its Form 10-Q with the Securities and Exchange
Commission (taking into account any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
or otherwise), the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by a Responsible Officer
as having been prepared in accordance with generally accepted accounting
principles (it being understood that the Borrower’s obligations under this
clause (i) shall be satisfied in respect of any fiscal quarter by delivery to
the Agent in accordance with Section 8.02(b) within the time specified above of
the Borrower’s quarterly report for such fiscal quarter on Form 10-Q as filed
with the Securities and Exchange Commission) and certificates of a Responsible
Officer as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;
     (ii) as soon as available and in any event within 10 days after the date
the Company is required to file its Form 10-K with the Securities and Exchange
Commission (taking into account any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
or otherwise), a copy of the annual audit report for such year for the Borrower
and its Subsidiaries, containing the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion reasonably acceptable
to the Required Lenders by Ernst & Young LLP or other independent public
accountants of recognized national standing (it being understood that the
Borrower’s obligations under this clause (ii) shall be satisfied in respect of
any fiscal year by delivery to the Agent in accordance with Section 8.02(b)
within the time specified above of the Borrower’s annual report for such fiscal
year on Form 10-K as filed with the Securities and Exchange Commission) and
certificates of a Responsible Officer as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

41



--------------------------------------------------------------------------------



 



     (iii) to the extent not otherwise provided in accordance with this
Section 5.01(i), promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Borrower sends to
any of its security holders, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
Plans) of securities that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
     (iv) notice of the occurrence of any Default;
     (v) [Reserved]
     (vi) notice of any litigation or proceeding affecting the Borrower or any
of its Subsidiaries (A) in which the amount involved is $50,000,000 or more and
not covered by insurance, (B) in which injunctive or similar relief is sought
and that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or (C) that relates to this Agreement or any Note;
     (vii) notice of any ERISA Event;
     (viii) notice of any investigation by any governmental authority or the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or governmental authority (including any HMO Regulator or Insurance
Regulator) against or affecting the Borrower or any of its Subsidiaries, or any
adverse change in the status of the matters referred to in Section 4.01(f),
that, individually or in the aggregate, has had, or could reasonably be expected
to have, a Material Adverse Effect;
     (ix) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any notice of loss of licensure, loss of
participation under any reimbursement program or loss of applicable health care
license or certificate of authority, or loss of any permit, authorization,
accreditation, or qualification or any notice relating to the threatened loss of
any of the foregoing, from any governmental authority, HMO Regulator or
Insurance Regulator that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;
     (x) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any other deficiency notice, compliance order
or adverse reports issued by any governmental authority, HMO Regulator,
Insurance Regulator or private insurance company pursuant to a provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any license, certification
or licensure necessary for such Material HMO Subsidiary or Material Insurance
Subsidiary to carry on its business as then conducted or the termination of any
insurance or reimbursement program available to any Material HMO Subsidiary or
any Material Insurance Subsidiary and that, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect;

42



--------------------------------------------------------------------------------



 



     (xi) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any correspondence from any governmental
authority, HMO Regulator or Insurance Regulator that asserts that the Borrower,
any Material HMO Subsidiary or any Material Insurance Subsidiary is not in
substantial compliance with any HMO Regulation or Insurance Regulation or that
threatens the taking of any action against the Borrower, any Material HMO
Subsidiary or any Material Insurance Subsidiary under any HMO Regulation or any
Insurance Regulation and that, individually or in the aggregate, had had, or
could reasonably be expected to have, a Material Adverse Effect;
     (xii) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          Each notice pursuant clauses (iv) through (xiii) above shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
applicable Subsidiary proposes to take with respect thereto.
          (j) Use of Proceeds. No part of the proceeds of any Advance will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board of Governors of the Federal Reserve
System of the United States, including Regulations T, U and X. The proceeds of
the Advances made under this Agreement may be used to repay the amounts
outstanding under the Prior Facility and for general corporate purposes,
including commercial paper backstop and acquisition financing.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:
          (a) Liens. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 60 days or that are being contested in good faith by
appropriate proceedings;
     (iii) pledges or deposits in connection with the workers’ compensation,
unemployment insurance and other social security legislation;
     (iv) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

43



--------------------------------------------------------------------------------



 



     (v) easements, reservations, rights-of-way, covenants, conditions,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
     (vi) Liens in existence on the date hereof listed on Schedule 5.02(a),
securing Debt permitted by Section 5.02(d)(iii), provided that no such Lien is
spread to cover any additional property after the Effective Date and that the
amount of Debt secured thereby is not increased;
     (vii) Liens securing Debt of the Borrower, or Debt of a Subsidiary incurred
pursuant to Section 5.02(d) (iv), (x) to finance the acquisition of fixed or
capital assets or (y) pursuant to a sale and leaseback transaction, provided
that (A) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets or such sale and leaseback
transaction, as the case may be, (B) such Liens do not at any time encumber any
property other than the property financed by such Debt and (C) the amount of
Debt secured thereby is not increased;
     (viii) Liens created in connection with this Agreement to secure the
Borrower’s obligations hereunder;
     (ix) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (x) Liens on property of a Person at the time such Person becomes a
Subsidiary of the Borrower and securing Debt of such Person permitted under
Section 5.02(d)(v); provided that any such Lien may not extend to any other
property of the Borrower or any other Subsidiary of the Borrower that is not a
direct Subsidiary of such Person; provided, further, that any such Lien shall
not have been incurred in anticipation of or in connection with the transaction
or series of transactions pursuant to which such Person became a Subsidiary of
the Borrower;
     (xi) Liens in respect of any writ of execution, attachment, garnishment,
judgment or judicial award, if (A) the time for appeal or petition for rehearing
has not expired, an appeal or appropriate proceeding for review is being
prosecuted in good faith and a stay of execution pending such appeal or
proceeding for review has been secured, or (B) the underlying claim is fully
covered by insurance, the insurer has acknowledged in writing its responsibility
to pay such claim and no action has been taken to enforce such execution,
attachment, garnishment, judgment or award; and
     (xii) Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not at any one time exceed (as to the Borrower and all of its Subsidiaries) 10%
of Consolidated Net Worth.
          (b) Mergers, Etc. Merge or consolidate with or into any Person except
that (i) any Subsidiary of the Borrower may merge into the Borrower and (ii) any
Person may merge

44



--------------------------------------------------------------------------------



 



into the Borrower so long as the Borrower is the surviving corporation;
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would otherwise result therefrom.
          (c) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.
          (d) Subsidiary Debt. Permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly-owned Subsidiary of the
Borrower,
     (ii) Guarantee Obligations in respect of obligations of any Subsidiary of
the Borrower;
     (iii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed except as permitted by clause (ii) above, as a result of or in
connection with such extension, refunding or refinancing,
     (iv) Debt (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 5.02(a)(vii) in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding;
     (v) Debt of a Subsidiary of the Borrower outstanding on the date on which
such Subsidiary was acquired by the Borrower (other than Debt incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of transactions
pursuant to which such Subsidiary became a Subsidiary of the Borrower or was
otherwise acquired by the Borrower) in an aggregate amount (for all
Subsidiaries) at any one time outstanding not to exceed 10% of Consolidated Net
Worth; and
     (vi) additional Debt in an aggregate principal amount not to exceed 10% of
Consolidated Net Worth at any one time outstanding.
          (e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, all or substantially all of the Consolidated assets of the Borrower
and its Subsidiaries, except dispositions by any Subsidiary to the Borrower or
any other Subsidiary.
          (f) Change in Nature of Business. Enter into any material business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date hereof or that are
reasonably related thereto.

45



--------------------------------------------------------------------------------



 



          (g) Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (i) make payments in respect of any
capital stock of such Subsidiary held by, or pay any Debt owed to, the Borrower
or any other Subsidiary of the Borrower, (ii) make loans or advances to, or
other investments in, the Borrower or any other Subsidiary of the Borrower or
(iii) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (A) any restrictions existing under this Agreement or the Indentures,
(B) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of all
or substantially all of the capital stock or assets of such Subsidiary, (C) any
restrictions on a Subsidiary imposed by HMO Regulations, Insurance Regulations
or other requirements of law, or any agreements entered into pursuant thereto,
and (D) any restrictions applicable to a Person at the time such Person becomes
a Subsidiary of the Borrower, provided that any such restriction shall not have
been created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of the
Borrower.
          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not
permit, as of the last day of any period of four consecutive fiscal quarters of
the Borrower, the Consolidated Leverage Ratio to exceed 3.00 to 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within five Business Days after the same becomes due
and payable; or
          (b) Any representation or warranty made by the Borrower herein or by
the Borrower in any certificate, document or financial or other statement
furnished by it in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or
          (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h), (i) or (j), 5.02
or 5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
          (d) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or

46



--------------------------------------------------------------------------------



 



such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to Debt in excess of
the aforesaid threshold amount; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
Debt in excess of the aforesaid threshold amount shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or
          (e) The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
          (f) Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order; or
          (g) (i) Any Person (other than the Borrower) or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of 24 consecutive months, commencing after the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than due to death or
disability) to constitute a majority

47



--------------------------------------------------------------------------------



 



of the board of directors of the Borrower (except to the extent that individuals
who at the beginning of such 24-month period were replaced by individuals
(x) elected by a majority of the remaining members of the board of directors of
the Borrower or (y) nominated for election by, or whose nomination for election
is recommend by, a majority of the remaining members of the board of directors
of the Borrower and thereafter elected as directors by the shareholders of the
Borrower); or
          (h) The Borrower or any of its ERISA Affiliates shall incur liability
in excess of $50,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
          (i) the non-compliance by the Borrower or any of its Subsidiaries with
any terms or provisions of any applicable HMO Regulation or Insurance Regulation
pertaining to the fiscal soundness, solvency or financial condition of the
Borrower or any of its Subsidiaries and such non-compliance shall not have been
cured or waived within 30 days after the applicable statutory grace period (if
any), if such non-compliance could reasonably be expected to have a Material
Adverse Effect;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to Lenders having at least 51% of the Revolving Credit Commitments.
If at any time the Agent determines that any funds held in the L/C Cash
Collateral Account are subject to any right or claim of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all

48



--------------------------------------------------------------------------------



 



Letters of Credit, the Borrower will, forthwith upon demand by the Agent, pay to
the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After (i) no Event of Default shall be continuing or (ii) all such Letters
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Collateral Account shall be returned to the
Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender (in its capacity
as a Lender and an Issuing Bank, as applicable) hereby appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or

49



--------------------------------------------------------------------------------



 



value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.
          SECTION 7.03. Citibank and Affiliates. With respect to its
Commitments, the Advances made by it and the Note issued to it, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Citibank were not
the Agent and without any duty to account therefor to the Lenders. The Agent
shall have no duty to disclose any information obtained or received by it or any
of its Affiliates relating to the Borrower or any of its Subsidiaries to the
extent such information was obtained or received in any capacity other than as
Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. (a) Each Lender agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower and without
limiting any obligation of the Borrower to do so) from and against such Lender’s
Ratable Share of any and all liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent in its capacity as such under this Agreement (collectively,
the “Indemnified Costs”), provided that no Lender shall be liable for any
portion of the Indemnified Costs resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Ratable Share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this
Section 7.05(a) applies whether any such investigation, litigation or proceeding
is brought by the Agent, any Lender or a third party.

50



--------------------------------------------------------------------------------



 



          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower and without limiting any
obligation of the Borrower to do so) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any such
Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank in its capacity as such hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or the Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent or the Issuing Bank as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
or the Issuing Bank for its Ratable Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, which shall be subject to the Borrower’s approval (not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000 and which shall
be subject to the Borrower’s approval (not to be unreasonably withheld or
delayed) unless an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

51



--------------------------------------------------------------------------------



 



          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “agent”
on the cover or signature pages hereof has any liability hereunder other than in
its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and (with respect to amendments) the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders (including as set forth in the definition of
Required Lenders), that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01 and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender that is
directly affected by such amendment, waiver or consent, (i) other than as
provided in Sections 2.18 or 2.19, increase any Commitment of such Lender
(ii) reduce or forgive the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder to such Lender, (iii) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder to such Lender or (iv) change Section 2.13(a)
or 2.15 or the definition of Ratable Share in a manner that would alter the
ratable sharing of payments; and provided further that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks under this Agreement.
          In addition, notwithstanding the foregoing, the consent of a Lender to
an amendment (or amendment and restatement) of this Agreement shall not be
required if, upon giving effect to such amendment (or amendment and
restatement), such Lender shall no longer be a party to this Agreement (as so
amended or amended and restated), the Revolving Commitment of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.11, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such amendment or amendment and
restatement), such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied, telegraphed or delivered or
(y) communicated as and to the extent set forth in Section 8.02(b) and in the
proviso to this Section 8.02(a), addressed as follows: if to the Borrower, at
its address at 6705 Rockledge Drive, Suite 800, Bethesda, Maryland 20817,

52



--------------------------------------------------------------------------------



 



Attention: Chief Financial Officer; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assumption Agreement or
the Assignment and Acceptance pursuant to which it became a Lender; and if to
the Agent, at its address at Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department; or, as to the Borrower or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Agent, provided that materials required to be delivered pursuant to
Section 5.01(i)(i), (ii) or (iii) shall be delivered to the Agent as specified
in Section 8.02(b) or as otherwise specified to the Borrower by the Agent. All
such notices and communications shall, when mailed, telecopied, telegraphed or
e-mailed, be effective when deposited in the mails, telecopied, delivered to the
telegraph company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier or e-mail of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) and
(iii) shall be either (x) delivered to the Agent in an electronic medium in a
format acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com or (y) deemed to have been delivered when the
Borrower provides notice to the Agent by e-mail at oploanswebadmin@citigroup.com
that such materials are posted on the SEC’s website at www.sec.gov. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has

53



--------------------------------------------------------------------------------



 



on record an effective e-mail address for such Lender) and (ii) that any Notice
may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses (subject to any
limitations thereon previously agreed by the Borrower and the Agent) and (B) the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances. The Borrower further agrees to pay any civil penalty
or fine assessed by OFAC against the Agent or any Lender and all reasonable
costs and expenses

54



--------------------------------------------------------------------------------



 



(including, without limitation, reasonable counsel fees and expenses) incurred
in connection with the defense thereof, as a result of conduct by the Borrower
that violates a sanction enforced by OFAC.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance (but without duplication of any obligation of the Borrower
under Section 2.11 or any other provision of this Agreement).
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the

55



--------------------------------------------------------------------------------



 



Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or a suspension of Eurodollar Rate Advances pursuant to
Section 2.12 and only if no Event of Default has occurred and is continuing)
upon at least five Business Days’ notice to such Lender and the Agent, will
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment, the Advances owing to it, its participations in
Letters of Credit and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under and in respect of the Facilities so
assigned, (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an Affiliate of a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Revolving Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower pursuant to this Section 8.07(a) shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received, as consideration for such assignment, one or more payments from
either the Borrower or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment other than the Borrower, provided, however, that in the case of each
assignment made as a result of a demand by the Borrower, such recordation fee
shall be payable by the Borrower except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Borrower to an
Eligible Assignee that is an existing Lender. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder relates to
an event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an

56



--------------------------------------------------------------------------------



 



Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and

57



--------------------------------------------------------------------------------



 



obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder subject to such participation, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          (h) Notwithstanding anything to the contrary contained herein, if at
any time any Lender that is also an Issuing Bank assigns all of its Revolving
Credit Commitment and Advances pursuant to subsection (a) above, such Lender
may, upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing
Bank. In the event of any such resignation as Issuing Bank, the Borrower shall
be entitled to appoint from among the Lenders a successor Issuing Bank
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of such Lender as Issuing Bank. If
any such Lender resigns as Issuing Bank, it shall retain all the rights and
obligations of an Issuing Bank hereunder with respect to all Letters of Credit
issued by it in such capacity outstanding as of the effective date of its
resignation as Issuing Bank (including the right to require the Lenders to make
Advances or fund participations in respect thereof pursuant to Section 2.03(b)).
          SECTION 8.08. Confidentiality. Each of the Agent, the Lenders and each
Issuing Bank agrees to maintain the confidentiality of the Borrower Information
(as defined below), except that Borrower Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the

58



--------------------------------------------------------------------------------



 



Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency
in connection with the rating of the Borrower or its obligations, or (iv) the
CUSIP Service Bureau or any similar organization, (g) with the consent of the
Borrower or (h) to the extent such Borrower Information (x) becomes publicly
available other than as a result of a breach of this Section 8.08 or (y) becomes
available to the Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
          For purposes of this Section 8.08, “Borrower Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries, provided that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Borrower Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Borrower Information as such Person would
accord to its own confidential information.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising

59



--------------------------------------------------------------------------------



 



out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Borrower hereby consents
to the service of process in any action or proceeding in such courts by the
mailing thereof by any parties hereto by registered or certified mail, postage
prepaid, to the Borrower at its address specified pursuant to Section 8.02. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit; except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation.
          SECTION 8.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or

60



--------------------------------------------------------------------------------



 



any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
          SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            COVENTRY HEALTH CARE, INC.
      By:   /s/ Shawn M. Guertin       Name:   Shawn M. Guertin       Title:  
Executive Vice President, Chief Financial Officer & Treasurer       CITIBANK,
N.A.,
as Agent
      By:   /s/ Peter Kettle       Name: Peter Kettle     Title:   Director    

61



--------------------------------------------------------------------------------



 



            Lenders

CITIBANK, N.A.
      By:   /s/ Peter Kettle       Name:   Peter Kettle       Title:   Director
   

            JP MORGAN CHASE BANK, N.A.
      By:   /s/ Jules Panno       Name:   Jules Panno       Title:   Vice
President    

            BANK OF AMERICA, N.A.
      By:   /s/ Gabriela B. Millhorn       Name:   Gabriela B. Millhorn      
Title:   Senior Vice President    

            BANK HAPOALIM B.M.
      By:   /s/ Helen Gateson       Name:   Helen Gateson       Title:   Vice
President    

            By:   /s/ Charles McLaughlin       Name:   Charles McLaughlin      
Title:   Senior Vice President    

            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH.
      By:   /s/ Jim C.Y. Chen       Name:   Jim C.Y. Chen       Title:   Vice
President & General Manager    

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Frederick W. Laird       Name:   Frederick W. Laird      
Title:   Managing Director    

            By:   /s/ Heidi Sandquist       Name:   Heidi Sandquist      
Title:   Vice President    

            E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
      By:   /s/ Benjamin Lin       Name:   Benjamin Lin       Title:   EVP &
General Manager    

            FIFTH THIRD BANK
      By:   /s/ Matthew D. Mazza       Name:   Matthew D. Mazza       Title:  
Vice President    

            FIRST NATIONAL BANK OF OMAHA
      By:   /s/ Marc T. Wisdom       Name:   Marc T. Wisdom       Title:   Vice
President    

            LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Ahava Schwager       Name:   Ahava Schwager       Title:  
Authorized Signatory    

63



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Iain Stewart       Name:   Iain Stewart       Title:   Managing
Director    

            UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Michael Tschida       Name:   Michael Tschida       Title:  
Vice President    

            U.S. BANK, N.A.
      By:   /s/ S.W. Choppin       Name:   S.W. Choppin       Title:   S.V.P.  
 

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Robert G. McGill, Jr.       Name:   Robert G. McGill, Jr.      
Title:   Director    

Initial Issuing Banks

64



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Peter Kettle       Name:   Peter Kettle       Title:   Director
   

            BANK OF AMERICA, N.A.
      By:   /s/ Amie L. Edwards       Name:   Amie L. Edwards       Title:  
Vice President  

65



--------------------------------------------------------------------------------



 



SCHEDULE I
COVENTRY HEALTH CARE, INC.
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                              Revolving Credit   Letter of Credit         Name
of Initial Lender   Commitment   Commitment   Domestic Lending Office  
Eurodollar Lending Office
Bank of America, N.A.
  $ 50,000,000     $ 100,000,000     100 North Tryon Street
Charlotte, NC 28255-0001
NC1.007.17.11   100 North Tryon Street
Charlotte, NC 28255-0001
NC1.007.17.11
 
                       
Bank Hapoalim B.M.
  $ 15,000,000             1177 Avenue of the Americas
New York, NY 10036   1177 Avenue of the Americas
New York, NY 10036
 
                       
Chang Hwa
Commercial
Bank, Ltd., New York Branch
  $ 15,000,000             685 Third Ave., 29th Floor
New York, NY 10017   685 Third Ave., 29th Floor
New York, NY 10017
 
                       
Citibank, N.A.
  $ 140,000,000     $ 100,000,000     Two Penns Way
New Castle, DE 19720
Attn: Bank Loan Syndications
T: 302 894-6034
F: 212 994-0961   Two Penns Way
New Castle, DE 19720
Attn: Bank Loan Syndications
T: 302 894-6034
F: 212 994-0961
 
                       
Deutsche Bank AG New
York Branch
  $ 80,000,000             Deutsche Bank AG New York
Branch
100 Plaza One
Jersey City, NJ 07311-3901   Deutsche Bank AG New York
Branch
100 Plaza One
Jersey City, NJ 07311-3901

66



--------------------------------------------------------------------------------



 



                              Revolving Credit   Letter of Credit         Name
of Initial Lender   Commitment   Commitment   Domestic Lending Office  
Eurodollar Lending Office
E. Sun Commercial
Bank, Ltd., Los
Angeles Branch
  $ 15,000,000             17700 Castleton Street,
Suite  500
City of Industry, CA 91748   17700 Castleton Street, Suite 500
City of Industry, CA 91748
 
                       
Fifth Third Bank
  $ 35,000,000             5050 Kingsley Drive
Cinti, OH 45263
Mail Drop: 1MOC2B   5050 Kingsley Drive
Cinti, OH 45263
Mail Drop: 1MOC2B
 
                       
First National Bank of Omaha
  $ 35,000,000             1620 Dodge Street
Stop Code 1050
Omaha, NE 68197-1050   1620 Dodge Street
Stop Code 1050
Omaha, NE 68197-1050
 
                       
JPMorgan Chase Bank, N.A.
  $ 140,000,000             300 South Riverside Plaza,
7th Floor
Chicago, IL 60606
Attn: Martin Cattan
T: 312-954-5099
F: 312-954-6207   300 South Riverside Plaza,
7th Floor
Chicago, IL 60606
Attn: Martin Cattan
T: 312-954-5099
F: 312-954-6207
 
                       
Lehman Commercial Paper Inc.
  $ 80,000,000             745 7th Avenue, 5th Floor
New York, NY 10019   745 7th Avenue, 5th Floor
New York, NY 10019
 
                       
The Royal Bank of Scotland plc
  $ 80,000,000             The Royal Bank of Scotland plc
101 Park Avenue, 6th Fl
New York, NY 10178
Credit Contact
Attn: Iain Stewart
T: 212-401-3606
F: 212-401-3456
Operations Contact
Attn: Claudia Ramirez
T: 212-401-3578
F: 212-401-1494   The Royal Bank of Scotland plc
101 Park Avenue, 6th Fl
New York, NY 10178
Credit Contact
Attn: Iain Stewart
T: 212-401-3606
F: 212-401-3456
Operations Contact
Attn: Claudia Ramirez
T: 212-401-3578
F: 212-401-1494
 
                       
Union Bank of California, N.A.
  $ 55,000,000             1980 Saturn Street
Monterey Park, CA 91754   1980 Saturn Street
Monterey Park, CA 91754

67



--------------------------------------------------------------------------------



 



                              Revolving Credit   Letter of Credit         Name
of Initial Lender   Commitment   Commitment   Domestic Lending Office  
Eurodollar Lending Office
U.S. Bank, N.A.
  $ 45,000,000             U.S. Bank
3rd Floor
150 4th Avenue North
Nashville, TN 37219   U.S. Bank
1850 Osborn Avenue
Oshkosh, WI 54902
 
                       
Wachovia Bank,
National Association
  $ 65,000,000             Wachovia Bank, National
Association
301 South Tryon Street
Charlotte, NC 28288   Wachovia Bank, National
Association
301 South Tryon Street
Charlotte, NC 28288
 
                       
Total:
  $ 850,000,000     $ 100,000,000          

68



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(b)
Existing Letters of Credit

                      Expiration         Issuer   Date   Beneficiary   Amount
Bank of America, N.A.
  6/30/2008   Banks Richmond L.P. care of Banks Brothers Corp.     2,500,000.00
 
 
               
Bank of America, N.A.
  6/30/2008   New York State Elderly Pharmaceutical Ins. Coverage Program (EPIC)
    5,000,000.00  
 
               
Bank of America, N.A.
  7/1/2008   The Travelers Indemnity Company     1,430,000.00  
 
               
Bank of America, N.A.
  7/1/2008   Liberty Mutual Insurance Company     650,000.00  
 
               
Bank of America, N.A.
  7/1/2008   Triple Crown Corp.     403,774.40  
 
               
Bank of America, N.A.
  12/31/2007   Metropolitan Life Insurance Company     1,800,000.00  
 
               
Citibank, N.A.
  6/30/2008   NY State Dept of Health     5,000,000.00  
 
               
Citibank, N.A.
  10/26/2007   The Travelers Indemnity Company     2,400,000.00  
 
               
Citibank, N.A.
  4/13/2008   Liberty Mutual Insurance Company     88,808.00  

69



--------------------------------------------------------------------------------



 



Schedule 4.01(c) — Required Authorizations and Approvals
None.

70



--------------------------------------------------------------------------------



 



Schedule 4.01(f) — Disclosed Litigation
None.

71



--------------------------------------------------------------------------------



 



Schedule 4.01(j) — Subsidiaries
Following are the Subsidiaries of Borrower (“Coventry”):

              Name   Jurisdiction   % Ownership   HMO/Insurance
Coventry Financial Management Services, Inc.
  Delaware   100% Coventry    
Coventry Health Care of Delaware, Inc.
  Delaware   100% Coventry   HMO
Coventry Health Care of Georgia, Inc.
  Georgia   100% Coventry   HMO
Coventry Services Corporation
  Delaware   100% Coventry    
Coventry Health Care of Iowa, Inc.
  Iowa   100% Coventry   HMO
Coventry Health Care of Nebraska, Inc.
  Nebraska   100% Coventry   HMO
Coventry Health Care of Pennsylvania, Inc.
  Pennsylvania   100% Coventry   HMO
Coventry Health Care of Louisiana, Inc.
  Louisiana   100% Coventry   HMO
HealthAmerica Pennsylvania, Inc.
  Pennsylvania   100% Coventry   HMO
HealthAssurance Pennsylvania, Inc.
  Pennsylvania   100% Coventry   RANLI PPO
Coventry Prescription Management Services, Inc.
  Nevada   100% Coventry    
Coventry Health and Life Insurance Company
  Delaware   100% Coventry   Indemnity
Coventry Health Care Investment Corporation
  Delaware   100% Coventry    
Southern Health Services, Inc.
  Virginia   100% Coventry   HMO
CHC Casualty Risk Retention Group, Inc.
  Vermont   100% Coventry   Reinsurance
CHC Cares, Inc.
  Tennessee   100% Coventry    
Coventry Transplant Network, Inc.
  Delaware   100% Coventry    
Group Health Plan, Inc.
  Missouri   100% Coventry   HMO
HealthCare USA of Missouri, LLC
  Missouri   100% Coventry   Medicaid HMO
SouthCare PPO, Inc.
  Missouri   100% Coventry    
Coventry Health Care of Kansas, Inc.
  Kansas   100% Coventry   HMO
PersonalCare Insurance of Illinois, Inc.
  Illinois   100% Coventry   HMO
OmniCare Health Plan, Inc.
  Michigan   100% Coventry   Medicaid HMO
Coventry Management Services, Inc.
  Pennsylvania   100% Coventry    
Altius Health Plans Inc.
  Utah   100% Coventry   HMO
Carelink Health Plans, Inc.
  West Virginia   100% Coventry   HMO
Coventry Healthcare Management Corporation
  Delaware   100% Coventry    
HealthAssurance Financial Services, Inc.
  Delaware   100% Coventry    
WellPath Preferred Services, Inc.
  North Carolina   100% Coventry    
WellPath Select, Inc.
  North Carolina   100% Coventry    
WellPath of South Carolina, Inc.
  South Carolina   100% Coventry    
Coventry Health Care National Network, Inc.
  Delaware   100% Coventry    
Coventry Health Care National Accounts, Inc.
  Delaware   100% Coventry    
Coventry Product Services, Inc.
  Delaware   100% Coventry    
Coventry Health Care Workers Compensation,
           
Inc. (“CHCWC”)
  Delaware   100% Coventry    
Provider Synergies, LLC
  Ohio   100% Coventry    
FOCUS HealthCare Management, Inc. (“FOCUS”)
  Tennessee   100% CHCWC    
FHM Business Corporation
  Delaware   100% FOCUS    
First Script Network Services, Inc.
  Nevada   100% CHCWC    
MetraComp, Inc.
  Connecticut   100% CHCWC    
Medical Examinations of NY, P.C.
  NY   100% Physician
Owned-Controlled by
Contract    
First Health Group Corp. (“FHGC”)
  Delaware   100% Coventry    

72



--------------------------------------------------------------------------------



 



Following are the subsidiaries of First Health Group Corp. (“FHGC”):

                          Name   Jurisdiction     % Ownership     HMO/Insurance
 
American Life and Health Insurance Company
  Missouri   100% FHGC   Insurance
Cambridge Life Insurance Company
  Missouri   100% FHGC   Insurance
First Health Insurance Services, Inc.
  Illinois   100% FHGC        
First Health Life & Health Insurance Company
  Texas   100% FHGC   Insurance
First Health Strategies, Inc.
  Delaware   100% FHGC        
First Health Services Corporation (“FHSC”)
  Virginia   100% FHGC        
First Health Services of Florida, Inc.
  Delaware   100% FHSC        
First Health Services of Montana, Inc.
  Delaware   100% FHSC        
Health Care Management, Inc.
  Delaware   100% FHSC        
First Health Services of Arkansas, Inc.
  Arkansas   100% FHSC        
Claims Administration Corporation
  Maryland   100% FHGC        
FHC, Inc.
  Canada   100% FHGC        
First Health Priority Services, Inc.
  California   100% FHGC        

73



--------------------------------------------------------------------------------



 



Schedule 5.02(a) — Existing Liens
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.02(d) — Existing Debt
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF NOTE

     
U.S.$                    
  Dated:                     , 200_

     FOR VALUE RECEIVED, the undersigned, COVENTRY HEALTH CARE, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$[amount of the Lender’s Revolving Credit
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Amended and Restated
Credit Agreement dated as of July 11, 2007 among the Borrower, the Lender and
certain other lenders parties thereto and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to Citibank, as Agent, at 388 Greenwich Street, New York, New
York 10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

            COVENTRY HEALTH CARE, INC.
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of     Unpaid            
Amount of     Principal Paid     Principal     Notation   Date   Advance     or
Prepaid     Balance     Made By  
 
                               

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
      for the Lenders parties
      to the Credit Agreement
      referred to below
      Two Penns Way
      New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
     Ladies and Gentlemen:
          The undersigned, Coventry Health Care, Inc., refers to the Amended and
Restated Credit Agreement, dated as of July 11, 2007 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders party thereto
and Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
200_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representation set forth in the last sentence of
subsection (e) thereof) are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, excluding, however, representations and warranties
made as of specified earlier date, which shall remain true and correct as of
such earlier date; and
     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

COVENTRY HEALTH CARE, INC.
      By           Name:           Title:        

 2 

 



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Amended and Restated Credit Agreement dated
as of July 11, 2007 (as further amended or modified from time to time, the
“Credit Agreement”) among Coventry Health Care, Inc., a Delaware corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement), certain
agents, and Citibank, N.A., as agent for the Lenders (the “Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facility on
Schedule 1 hereto together with participations in Letters of Credit held by the
Assignor on the date hereof excluding, however, the rights of the Assignor under
Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder relates to an
event arising prior to the Effective Date. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the Advances owing to
the Assignee will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Notes[, if any] held by the Assignor [and requests that the
Agent exchange such Notes for new Notes payable to the order of [the Assignee in
an amount equal to the Commitments assumed by the Assignee pursuant hereto or
new Notes payable to the order of the Assignee in an amount equal to the
Commitments assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Commitments retained by the Assignor under the Credit
Agreement, [respectively,] as specified on Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms

 



--------------------------------------------------------------------------------



 



that it is an Eligible Assignee; (iv) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of recordation hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Revolving Credit Facility
       
Percentage interest assigned:
                         %
Assignee’s Revolving Credit Commitment:
  $                       
Aggregate outstanding principal amount of Advances assigned:
  $                       
Principal amount of Note payable to Assignee:
  $                       
Principal amount of Note payable to Assignor:
  $                       

            [NAME OF ASSIGNOR], as Assignor
      By           Name:           Title:        

            Dated:                     , 200_

[NAME OF ASSIGNEE], as Assignee
      By           Name:           Title:        

            Dated:                     , 200_

Domestic Lending Office:
[Address]

Eurodollar Lending Office:
[Address]  

 



--------------------------------------------------------------------------------



 



            Accepted [and Approved]** this ___day of                     , 200_

CITIBANK, N.A., as Agent
      By           Name:           Title:        

            [Approved this ___day of                     , 200_

COVENTRY HEALTH CARE, INC.
      By     ]*      Name:           Title:        

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1 — FORM OF
OPINION OF GENERAL COUNSEL
TO THE BORROWER
July 11, 2007
To the Lenders party to the Credit Agreement and
Citibank, N.A., as Agent
Ladies and Gentlemen:
          I am Senior Vice President and General Counsel of Coventry Health
Care, Inc., a Delaware corporation (the “Company”), and I am providing this
opinion letter to you pursuant to subsection 3.01(f)(iv) of that certain Amended
and Restated Credit Agreement dated July 11, 2007, among the Company, certain
Lenders and Citibank, N.A., as Agent for the Lenders (the “Credit Agreement”).
Capitalized terms used but not otherwise defined herein have the same meanings
as in the Credit Agreement.
          In connection with this opinion, I have examined the Credit Agreement.
I have also reviewed such corporate documents and records of the Company and of
the Subsidiaries of the Company (the “Company Subsidiaries”), such certificates
of public officials and such other matters as I have deemed necessary or
appropriate for purposes of this opinion letter. As to factual matters, I have
assumed the correctness of and relied upon statements and other representations
of the Company and the officers thereof set forth in the Credit Agreement and in
certificates provided pursuant to or in connection with the Credit Agreement or
otherwise provided to me, and upon certificates of public officials, and I have
made no independent inquiries or investigations.
          In making such examination and in expressing my opinion, I have
assumed, without investigation or inquiry:
     (a) the authenticity of all documents submitted to me as originals, the
genuineness of all signatures, the conformity to authentic original documents of
all documents submitted to me as certified, conformed or photostatic copies and
the legal capacity of all natural persons, and
     (b) the enforceability of all agreements against parties thereto other than
the Company and the Company Subsidiaries, to the extent relevant to this
opinion.
          Based on the foregoing, and subject to the assumptions, limitations
and qualifications set forth herein, it is my opinion that there is not, to my
knowledge, any pending or threatened action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of the Company Subsidiaries or its or their officers or property
that is of a character that would be required to be disclosed pursuant to
Section 4.01(f) of the Credit Agreement and that has not been so disclosed.
     The limitations inherent in the independent verification of factual matters
and the character of determinations involved in the process of preparing the
Credit Agreement are such

 



--------------------------------------------------------------------------------



 



that I have not verified and am not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Credit Agreement, except as otherwise stated in the immediately
preceding paragraph.
          The law covered by the opinions expressed herein is limited to the
federal law of the United States and the laws of the State of Pennsylvania.
          My opinion is rendered as of the date hereof and I assume no
obligation to advise you of changes in law or fact (or the effect thereof on the
opinions expressed herein) that hereafter may come to my attention.
          As used herein, “to my knowledge” and any similar phrase refers solely
to my current, actual knowledge.
          The opinions rendered herein are solely for the benefit of the Agent,
the Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Credit Agreement, and this opinion
letter may not be delivered to or relied upon by any other person nor quoted nor
reproduced in any report or other document without my prior written consent;
provided, however, that a copy of this opinion letter may be furnished to your
regulators, accountants, attorneys and other professional advisors for the
purpose of confirming its existence, and this opinion letter may be disclosed in
connection with any legal or regulatory proceeding relating to the subject
matter hereof.
Very truly yours,
Thomas C. Zielinski
Senior Vice President and General Counsel

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2 — FORM OF
OPINION OF BASS, BERRY & SIMS PLC
July 11, 2007
To the Lenders party to the Credit Agreement, and
Citibank, N.A., as Agent
Ladies and Gentlemen:
          We have acted as counsel to Coventry Health Care, Inc., a Delaware
corporation (the “Company”), in connection with the transactions that are the
subject of that certain Amended and Restated Credit Agreement dated July 11,
2007, among the Company, certain Lenders and Citibank, N.A., as Agent for the
Lenders (the “Credit Agreement”). This opinion letter is provided to you at the
request of the Company pursuant to subsection 3.01(f)(iv) of the Credit
Agreement. Capitalized terms used but not otherwise defined herein have the same
meanings as in the Credit Agreement.
          We have examined the Credit Agreement and the Notes executed and
delivered by the Company on the date hereof (collectively the “Loan Documents”;
hereinafter, “Notes” shall mean and refer to the Notes executed and delivered by
the Company on the date hereof). We have also reviewed such corporate records of
the Company, such certificates of public officials and such other matters
regarding the Company as we have deemed necessary or appropriate for purposes of
this opinion letter. As to factual matters, we have assumed the correctness of
and relied upon statements and other representations of the Company and the
officers thereof set forth in the Credit Agreement and in certificates provided
pursuant to or in connection with the Credit Agreement or otherwise provided to
us, and upon certificates of public officials, and we have made no independent
inquiries or investigations. For purposes of the opinions on the existence and
good standing of the Company, we have relied solely upon a certificate of
existence from the Delaware Secretary of State dated July ___, 2007.
          In making such examination and in expressing our opinions, we have
assumed, without investigation or inquiry:
     (a) the due organization and existence of all parties to the Loan
Documents, except to the extent that we express an opinion in Paragraph 1 below
regarding the incorporation and existence of the Company,
     (b) the due authorization, execution and delivery of the Loan Documents by
all parties thereto other than the Company,
     (c) that all parties to the Loan Documents have the legal right, power and
authority to enter into the Loan Documents and to consummate the transactions
contemplated thereby, except to the extent that we express an opinion in
Paragraph 1 below regarding the corporate power and corporate authority of the
Company, and

 



--------------------------------------------------------------------------------



 



     (d) that all signatures on any executed documents furnished to us are
genuine, all original documents submitted to us are authentic originals and all
certified or other reproductions of documents submitted to us conform to the
original documents.
          Based upon the foregoing and subject to the assumptions, limitations
and qualifications herein set forth, we are of the opinion that:
          1. The Company is a duly incorporated and validly existing Delaware
corporation, in good standing under the laws of Delaware. The Company has the
necessary corporate power and corporate authority to execute and deliver the
Credit Agreement and the Notes and to enter into and perform its obligations
thereunder. The execution and delivery of the Credit Agreement and the Notes and
the performance and observance of the provisions thereof have been properly
authorized by all necessary corporate actions on the part of the Company.
          2. The Credit Agreement has been properly executed by the Company and,
as executed and delivered, is a valid and binding obligation of the Company and
is enforceable against the Company in accordance with its terms. The Notes have
been properly executed by the Company and, as executed and delivered, are valid
and binding obligations of the Company and are enforceable against the Company
in accordance with their respective terms.
          3. The execution and delivery by the Company of the Credit Agreement
and the Notes, the consummation of the financing transaction that is the subject
thereof and the borrowings by the Company in accordance with the Credit
Agreement (a) will not violate the certificate of incorporation or bylaws of the
Company, (b) are not prohibited by, and will not subject the Company, the Agent
or any Lender to any fine, penalty or similar sanction under, any federal,
Tennessee or Delaware statute or regulation (including but not limited to
Regulation X of the Board of Governors of the Federal Reserve System) or, to our
knowledge, any order of any court, arbitrator or regulatory authority having
jurisdiction over the Company, and (c) will not constitute a breach of or a
default under, or result in the imposition of a Lien on any properties of the
Company under, any of the Indentures identified on Annex 1 hereto. Please note,
however, that the incurrence of indebtedness under the Credit Agreement and the
Notes in excess of the unused amounts permitted by Subsections 4.08(2)(b),
(k) and (m) of the 2005 Indentures would require compliance with Subsection
4.08(1) of the 2005 Indentures.
          4. No authorization, consent, approval or other action by or filing
with any federal, Tennessee or Delaware governmental authority is required for
the execution and delivery by the Company of the Credit Agreement and the Notes,
the consummation of the financing transaction that is the subject thereof,
borrowings by the Company thereunder or the performance by the Company of its
payment obligations thereunder.
          We express no opinion as to the enforceability of the choice of law
provisions contained in the Credit Agreement under the laws of New York or
Tennessee, nor, assuming such provisions would be enforceable under the
choice-of-law principles of New York and Tennessee, do we state any opinion as
to the enforceability of the Credit Agreement or the Notes under the internal
laws of New York. Notwithstanding the foregoing, you have requested us to
examine the Credit Agreement and the Notes and provide you with the opinions set
forth herein assuming, solely for purposes of such opinions, that the internal
laws of Tennessee would govern

 



--------------------------------------------------------------------------------



 




them. If the Credit Agreement and the Notes were to be governed by the internal
laws of Tennessee, our opinions would be as set forth herein. We note that if a
court of competent jurisdiction determines one or more of the Credit Agreement
and the Notes to be unenforceable under the laws of New York, then such
document(s) may not be enforced by Tennessee courts under applicable Tennessee
conflict of law principles.
          The opinions expressed herein are limited to the laws of Tennessee,
the Delaware General Corporation Law and the federal laws of the United States
of America.
          The opinions expressed herein are qualified as follows:
     (a) The validity, binding nature and enforceability of any liability,
obligation, instrument, document or agreement are subject to (i) applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance,
fraudulent transfer and similar federal and state laws affecting the rights and
remedies of creditors generally, and (ii) general principles of equity, whether
applied in a proceeding at law or in equity, which may, among other things,
limit the ability of the Agent or the Lenders to accelerate the maturity of the
Company’s obligations under the Credit Agreement and the Notes on the basis of
an immaterial breach of a provision of the Loan Documents, or limit the
availability of equitable remedies (including but not limited to the remedy of
specific performance).
     (b) We express no opinion with respect to the effect of any provision of
the Loan Documents insofar as it provides that any Person purchasing a
participation from a Lender or other Person may exercise set-off or similar
rights with respect to such participation or that any Lender or other Person may
exercise set-off or similar rights other than in accordance with applicable law.
     (c) We express no opinion with respect to the effect of any provision of
the Loan Documents imposing penalties or forfeitures.
     (d) We express no opinion with respect to the enforceability of any
provision of any of the Loan Documents to the extent that such provision
constitutes a waiver of illegality as a defense to performance of contract
obligations.
     (e) We express no opinion with respect to the effect of any provision of
the Loan Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution.
     (f) We express no opinion with respect to compliance or the effects of
noncompliance with laws governing usury, interest or loan charges.
     (g) We express no opinion as to the authorization of (i) any Commitment
Increase, (ii) any instrument or agreement between or among the Company, the
Agent and any of the Lenders to effectuate a Commitment Increase or (iii) any
Borrowing or

 



--------------------------------------------------------------------------------



 



other extension of credit under the Credit Agreement that requires utilization
of a Commitment Increase.
     (h) We express no opinion with respect to compliance or the effects of
noncompliance with financial covenants or ratios or with respect to any other
matter that would require us to perform a mathematical calculation or to make a
financial or accounting determination.
          Our opinion is rendered as of the date hereof, and we assume no
obligation to advise you of changes in law or fact (or the effect thereof on the
opinions expressed herein) that hereafter may come to our attention.
          As used herein, “knowledge”, “known to us”, “to our knowledge” and any
similar expression refer solely to the current, actual knowledge, acquired
during the course of our representation of the Company, of those attorneys in
this firm who have rendered legal services in connection with such
representation.
          The opinions rendered herein are solely for the benefit of the Agent,
the Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Loan Documents, and this opinion letter
may not be delivered to or relied upon by any other person nor quoted nor
reproduced in any report or other document without our prior written consent;
provided, however, that a copy of this opinion letter may be furnished to your
regulators, accountants, attorneys and other professional advisors for the
purpose of confirming its existence, and this opinion letter may be disclosed in
connection with any legal or regulatory proceeding relating to the subject
matter hereof.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Annex 1
Indentures

1.   Indenture dated as of January 28, 2005, between the Company and U.S. Bank
National Association, successor to Wachovia Bank, National Association, as
Trustee, relating to the Company’s 5 7/8% Senior Notes due 2012 ( the “5 7/8%
2005 Indenture”).   2.   Indenture dated as of January 28, 2005, between the
Company and U.S. Bank National Association, successor to Wachovia Bank, National
Association, as Trustee, relating to the Company’s 6 1/8% Senior Notes due 2015
( the “6 1/8% 2005 Indenture” and, together with the 5 7/8% 2005 Indenture, the
“2005 Indentures”).   3.   Indenture dated as of March 20, 2007, between the
Company and The Bank of New York, as Trustee, relating to the Company’s 5.95%
Senior Notes due 2017 (the “2007 Indenture”).

1